 FRIENDSHIP OF BWIHenson Aviation, Inc., d/b/a Friendship of BWIand International Association of Machinists andAerospace Workers, AFL-CIO, Petitioner.Case 5-RC-11882February 25, 1983DECISION AND ORDERBY MEMBERS JENKINS, ZIMMERMAN, ANDHUNTERUpon a petition duly filed under Section 9(c) ofthe National Labor Relations Act, as amended, ahearing was held before Hearing Officer Gary L.Simpler. Following the hearing, and pursuant toSection 102.67 of the National Labor RelationsBoard's Rules and Regulations, Series 8, as amend-ed, the case was transferred to the National LaborRelations Board for decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulings made at the hearing and finds that they arefree from prejudicial error. They are hereby af-firmed.Upon the entire record in the case, the Boardfinds:Henson Aviation, Inc., d/b/a Friendship of BWIis a Maryland corporation engaged in Glen Burnie,Maryland, in the business of providing ground sup-port to particular air carriers, to charter flights,and to U.S. Military aircraft. During the past 12months the Employer purchased materials and sup-plies valued in excess of $50,000 from firms locatedin the State of Maryland which in turn receivedthe materials and supplies directly from outside theState of Maryland. The preponderance of the Em-ployer's business has been, and continues to be,with Henson Airlines, which is the other divisionof Henson Aviation, Inc., and wvhich was stipulatedby the parties to be a carrier by air within themeaning of the Railway Labor Act. The generalI The name of the Employer appears as amended at the hearing.manager of Henson Aviation, Inc., d/b/a Friend-ship of BWI also serves as the vice president forHenson Aviation, Inc. Additionally, the employeesof both divisions share common fringe benefits, in-cluding insurance, profit sharing, holidays, vaca-tions, and airline pass privileges.The Employer contends that the instant petitionshould be dismissed because the Employer is not an"employer" within the meaning of the NationalLabor Relations Act, as amended. The Petitioner,on the other hand, contends that jurisdiction isproperly with the National Labor Relations Act.Section 2(2) of the Act provides in pertinent partthat the term "employer" as used in the NationalLabor Relations Act should not include any personsubject to the Railway Labor Act.Accordingly, because of the nature of the juris-dictional question presented here, we requested theNational Mediation Board to study the record inthis case and to determine the applicability of theRailway Labor Act to the Employer. In reply, wewere advised by the National Mediation Board thatthe board had concluded that:The facts ...establish that Friendship ofBWI is directly or indirectly owned or con-trolled by, or under common control with acarrier by air subject to the Railway LaborAct, and provides services in connection withtransportation by air. The work performed byFriendship is work historically performed byFleet Service Employees in the airline indus-try. The Board is therefore of the opinion thatFriendship of BWI is a common carrier by airwithin the meaning of Title II of the RailwayLabor Act.2In view of the foregoing, we shall dismiss the in-stant petition.ORDERIt is hereby ordered that the petition in Case 5-RC-11882 be, and it hereby is, dismissed.Henson Aviation., Inc., d/b/a Friendship of BWI, 10 NMB No. 36(1983).266 NLRB No. 44207